           Case 1:18-cv-07978-ALC Document 27 Filed 04/03/19 Page 1 of 2


Hon. Andrew L. Carter, Jr.
April 3, 2019
Page 1




                                                April 3, 2019



BY ECF

Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      TNB USA Inc. v. Fed. Reserve Bank of N.Y., No. 18 Civ. 7978-ALC

Dear Judge Carter:

       We represent Plaintiff TNB USA Inc. (“TNB”) and write in response to the Federal
Reserve Board’s (the “Board”) recent letter in support of its motion to file an amicus brief that is
procedurally improper, untimely, and not useful (ECF No. 26) (the “Letter”). The Board plainly
believes itself above the rules, and the Court should reject its amicus submission.1

        First, the Board has admitted that it knowingly ignored the Rules and submitted its
motion without requesting a pre-motion conference. The Board’s excuse is that it did not want
to interfere with the briefing schedule for defendant Federal Reserve Bank of New York’s
(“FRBNY”) motion to dismiss. Even setting aside that the Board could do more to further that
aim simply by not filing an untimely and redundant brief, the Rules make no exception to the
pre-motion conference requirement for litigants who want relief more quickly, except where a
party moves by order to show cause, which the Board chose not to do, and which would have
permitted the Court to determine whether to issue such an order. Tellingly, though the Board
contacted TNB in advance of making its motion, the Board never so much as mentioned the
possibility of foregoing a pre-motion conference, let alone asked TNB’s permission to do so.
For these reasons alone, the Board’s submission should be rejected.

       Second, the Board’s motion is untimely on the facts of this case. Importantly, the Board
does not deny that it has been well aware of this litigation from the very start, including
FRBNY’s decision to seek dismissal in October 2018. There is no reason the Board could not
have asked for leave to file an amicus brief then—nearly six months ago. Instead, the Board

    1
      Because Your Honor’s Individual Rules (the “Rules”) permit a party opposing a proposed motion to submit a
responding letter, we believe this submission is authorized by those Rules.
         Case 1:18-cv-07978-ALC Document 27 Filed 04/03/19 Page 2 of 2


Hon. Andrew L. Carter, Jr.
April 3, 2019
Page 2

waited until the day before TNB’s opposition was due and now suggests that TNB should not
even have the opportunity to respond. (Letter at 2 n.1.) These tactics should not be rewarded.

        Third, the Board has not shown that its amicus brief will be useful. The Board does not
deny that FRBNY’s motion to dismiss presents a question of statutory interpretation—not policy.
Nor does the Board deny that it was already involved in drafting FRBNY’s motion to dismiss. In
other words, the Court has heard the Board’s views and does not need another 22 pages of
briefing to hear them once again. Indeed, the Board’s brief simply repeats the same mistaken
statutory interpretation put forward by FRBNY, while also insisting that the Court should step
aside simply because the Board says so.

       Finally, the mere fact that TNB has asked for the right to respond to the Board’s brief—if
the Court considers it—does not make the brief useful (except to further delay these
proceedings). Just because the Board’s views are mistaken and redundant of FRBNY’s own
does not mean that TNB should be precluded from showing why that is the case.

       The Court should deny the Board’s motion or permit TNB two weeks to respond to the
Board’s brief with a like number of pages.


                                                    Respectfully,



                                                    Thomas E.L. Dewey

cc:    Counsel of Record (via ECF)
